Exhibit 10.3

First Potomac Realty Trust

Summary of Long-Term Incentive Compensation Program

On April 2, 2013, the Compensation Committee (the “Compensation Committee”) of
the Board of Trustees of First Potomac Realty Trust (the “Company”) adopted a
new program for granting long-term incentive awards to the Company’s executive
officers and certain other senior officers (the “LTI Program”). In addition, the
Compensation Committee set the specific target amounts and performance metrics
for the long-term incentive awards for the executive and senior officers for the
2013 plan year. Such awards are expected to be made in the first quarter of
2014. Awards under the new LTI Program are intended to closely align the
interests of the Company’s executive and senior officers with the interests of
the Company’s shareholders and promote executive officer retention.

Under the LTI Program, for each fiscal year covered by the program,
participants’ annual long-term incentive awards will be broken into two parts,
each of which will be made in the first quarter of the following fiscal year
(with the first award under the LTI Program scheduled to be made in the first
quarter of 2014): (i) 40% of the award will be fixed based on the aggregate
target amount of the award; and (ii) the balance of the award will be determined
based on performance metrics set annually by the Compensation Committee. Once
awarded (upon achieving the performance metrics, if applicable), the long-term
incentive awards will be made in the form of restricted common shares that vest
in equal installments over a three-year period. Dividends will be paid on all
awarded but unvested shares. The number of shares awarded to each individual
will be determined by dividing the dollar amount of the award by the closing
price of the Company’s common shares on the New York Stock Exchange on the date
of the grant.

The performance metrics used for the LTI Program, and the levels of performance
(threshold, target and stretch) required to be achieved for participants in the
program, will be set by the Compensation Committee annually (in the first
quarter of each applicable year). For the 2013 plan year (which awards will be
made in the first quarter of 2014), performance will be measured over a one-year
period. For the 2014 plan year (which awards will be made in the first quarter
of 2015), performance will be measured over a two-year period. For all
subsequent years, performance will be measured over a three-year period.

At the same time that the performance metrics and levels are set by the
Compensation Committee, the Compensation Committee will review and establish the
aggregate amount of the target long-term incentive award under the LTI Program
for each of the executive and senior officers for the coming year. For the 2013
plan year, the Compensation Committee approved the following amounts for the
long-term incentive awards (which awards will be made in the first quarter of
2014):

 

     Aggregate
Amount of
Target LTI      Fixed
Portion
of LTI
Award
(40% of
Aggregate
Target      Performance Portion of LTI Award  

Position

   Award      LTI)      Threshold      Target      Stretch  

Chief Executive Officer

   $ 1,100,000       $ 440,000       $ 330,000       $ 660,000       $ 990,000
  

Chief Financial Officer

   $ 550,000       $ 220,000       $ 165,000       $ 330,000       $ 495,000   

Chief Investment Officer

   $ 575,000       $ 230,000       $ 172,500       $ 345,000       $ 517,500   

Chief Operating Officer

   $ 550,000       $ 220,000       $ 165,000       $ 330,000       $ 495,000   

Senior Vice Presidents

   $ 125,000       $ 50,000       $ 37,500       $ 75,000       $ 112,500   



--------------------------------------------------------------------------------

For the 2013 plan year, the number of restricted common shares granted pursuant
to the performance component of the annual award will be determined based on
achievement of the following performance metrics in the 2013 fiscal year:

 

Performance Metrics

  Award
Weighting     Threshold     Target     Stretch  

Relative Shareholder Return – Total Shareholder Return(1) vs. the Morgan Stanley
REIT Index (“RMS”)

    50 %      -300  bps   

 

0

 bps 

    +300  bps 

Absolute Total Shareholder Return(1)

    50 %      7.00 %      10.00 %      13.00 % 

Percent of Performance Portion of Award Earned

      50 %      100 %      150 % 

 

(1) 

Total shareholder return is calculated as (i) the sum of (a) the cumulative
amount of dividends paid per share over the measurement period, assuming the
reinvestment of dividends in common shares of the Company, and (b) an amount
equal to (x) the closing common share price on the last trading day of the
measurement period, minus (y) the closing common share price on the first
trading day of the measurement period, divided by (ii) the closing common share
price on the first trading day of the measurement period.

If the performance level is between two of these identified levels of
performance (i.e., between threshold and target or between target and stretch),
the actual amount of the award that is earned will be “interpolated” using the
two identified levels of performance.

The Company believes that relative shareholder return and absolute total
shareholder return are appropriate metrics to use for rewarding long-term
performance. The relative shareholder return metric reflects how well the
Company has performed for its shareholders as compared to the RMS, which is a
widely used and accepted index that reflects the performance of the real estate
investment trust (“REIT”) sector as a whole. Absolute total shareholder return
measures value created for the Company’s shareholders regardless of the
performance of the REIT sector as a whole.

All restricted common shares issued under the LTI Program will be granted under
the Company’s 2009 Equity Compensation Plan, as amended.